Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the RCE application No. 16/720,686 filed on February 25, 2022.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-7, 9-11, 13-17 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor structure, comprising:
....
the conductive structure comprises a paddle adjacent to the electronic component; the first shielding terminal is on one of a support bar or a lead of the conductive structure; a second shielding terminal is on the paddle; and the shield interconnect is coupled to the first shielding terminal, the second shielding terminal, and the shield; in combination with the rest of claim limitations as claimed and defined by the applicant.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 13: the prior art of record alone or in combination neither teaches nor makes obvious a method, comprising:
....
providing a groove in the package body at the lateral side of the package body wherein the package body is exposed under the shield at the lateral side of the package body; in combination with the rest of claim limitations as claimed and defined by the applicant.
7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor structure/method in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 13 are allowable. Since the independent claims 1 and 13 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-7, 9-11 of the independent claim 2, and the dependent claims 14-17 of the independent claim 13, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819